Per Curiam,
In this case, a verdict for plaintiff was taten subject to the following question of law reserved:
“ Whether, under the constitution, its member had any claim upon the endowment funds after the expiration of thirty days *310from July 8, 1891, there being no evidence of any forfeiture declared or found in pursuance of the constitution and by-laws of the association ? ”
That question having been considered -by the court in banc was resolved in favor of the plaintiff, and judgment against the defendant was accordingly entered on the verdict. We find nothing in the record that would justify us in sustaining any of the assignments of error; nor do we think that either of them requires special notice. The questions involved therein— so far as they are material — are sufficiently answered by the learned president of the court below in his clear and exhaustive opinion disposing of the reserved question, etc. We are quite content to adopt his construction of the constitution of the association; and we therefore affirm the judgment on his opinion.
Judgment affirmed.